November 7, 1923. The opinion of the Court was delivered by
The appellant was convicted of assault and battery, with intent to kill, and from the judgment of the Court this appeal has been taken.
I. The first assignment of error is the exclusion of evidence of other difficulties in which the prosecuting witness had been engaged. The defendant has the right to attack the reputation of this prosecuting witness for violence, but it cannot be done by showing specific instances of violence. The specific instances were properly excluded. *Page 302 
II. The next assignment of error was the refusal of the presiding Judge to strike out a statement of a State's witness, to wit:
"I asked him if he had anything, and he said if he had had a pistol himself he would have killed him."
If error, it was harmless, as the prosecuting witness had made the same statement without objection.
III. The next assignment of error is that the presiding Judge said to one of the defendant's witnesses, while he was on the stand:
"You have been a police officer, and if you repeat hearsay testimony any more, I will have to put you in jail."
This statement was within the discretion of the trial Judge, and was not prejudicial to the appellant in any way.
IV. The next assignment of error is that his Honor refused to charge the jury that the right of castle extended to the middle of the street in front of his house. The case of State v. Brooks, 79 S.C. 144;60 S.E., 518; 17 L.R.A. (N.S.), 483; 128 Am. St. Rep., 836; 15 Ann. Cas., 49, cited by appellant, does not sustain his position. On page 49 of 79 S.C. on page 520 of 60 S.E. (17 L.R.A. [N.S.], 483; 128 Am. St. Rep., 836; 15 Ann. Cas., 49), we find:
"The case of State v. Rochester, 72 S.C. 199;51 S.E., 658, holds that one on his land, adjoining a public road, if assaulted by another who is on such road, is bound to retreat before taking the life of his adversary, if there is probability of his being able to escape without losing his life or suffering grievous bodily harm. The Court declares the reason of this distinction to be that, under the circumstances, he would not have the right to eject his adversary from the place where he had a right to be."
V. The last assignment of error is that the sentence was not in the alternative.
State v. Charles, 107 S.C. 421; 93 S.E., 136. shows that this exception cannot be sustained.
The judgment appealed from is affirmed. *Page 303